OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.

WELLS FARGO TOWER
SUITE 1500, 3800 HOWARD HUGHES PARKWAY

LAS VEGAS, NV 89169
TELEFHONE: 702.369.6800

wn F&F Ww N

oT Oo SOUS OD

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:19-cv-00699-MMD-WGC Document 20 Filed 03/09/20 Page 1 of 3

OLLY M. REZAC
evada Bar No. 7435
olly.rezac@ogletreedeakins.com

OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.

$0 West Liberty Street
Suite 920

Reno, NV 89501
Telephone: 775.440.2372
Fax: 775.440.2376

Attorney for Defendant
PCC Structurals, Inc.

L

_V_FILED
_____ ENTERED

 

___ RECEIVED

SERVED ON
COUNSEL/PARTIES OF RECORD

 

MAR 10 2020

 

 

 

CLERK US DISTRICT COURT
DISTRICT OF NEVADA

BY: DEPUTY

eee NSTI oe en

 

 

ahs seep

UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF NEVADA

MEGHAN HILL, Case No.: 3:19-cv-00699-MMD-WGC
Plaintiff,

STIPULATION AND ORDER TO

ys. VACATE EARLY NEUTRAL
EVALUATION AND STATUS
CC STRUCTURALS, INC. CONFERENCE

ind DOES I-X, (First Request)

| Defendants.

 

 

 

+
I

Pursuant to Local Rule ("LR") LR JA 6-1, 6-2, LR 7-1, and 16-6, Defendant PCC

Structurals, Inc. (“Defendant”) and Plaintiff Meghan Hill (“Plaintiff’), by and through their
tespective undersigned counsel, hereby request and stipulate to vacate the Status Conference
currently set for March 25, 2020 at 2:00 p.m., and vacate the Early Neutral Evaluation (“ENE”)
purrently set for April 1, 2020 at 1:30 p.m.
Defendant filed its Motion to Compel Arbitration on March 9, 2020. See ECF No. 18. The
Ninth Circuit has held that, under the FAA, once a court is presented with a motion to compel
prbitration, the court’s jurisdiction is limited to making a determination about the arbitrability of the
underlying dispute. See Simula, Inc. v. Autoliv, Inc., 175 F.3d 716, 726 (9th Cir. 1999).

Federal courts, including courts in this jurisdiction and circuit, regularly vacate ENE’s and

stay discovery and other pre-trial obligations pending a decision on a party’s motion to compel

1

 
OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.

WELLS FARGO TOWER
Sutreé 1500, 3800 HOWARD HUGHES PARKWAY

LAS VEGAS, NV 89169
TELEPHONE: 702.369.6800

Oo Co NN DBD A

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:19-cv-00699-MMD-WGC Document 20 Filed 03/09/20 Page 2 of 3

arbitration. See, e.g., Miceli, 2016 WL 1170994, at *2 (vacating scheduled ENE and issuing stay
of discovery pending hearing on defendant’s motion to compel arbitration); Andrus, 2012 WL
5989646, at *4 (issuing stay of discovery pending hearing on defendant’s motion to compel
arbitration); Steiner v. Apple Computer, Inc., 2007 WL 4219388, *1 (N.D. Cal. Nov. 29, 2007) (a
stay of initial scheduling obligations and discovery pending determination of motion to compel is
prudent because, “[i]f a dispute is arbitrable, responsibility for the conduct of discovery lies with
the arbitrators,” not the court.); Coneff v. AT&T Corp., 2007 WL 738612, at *3 (W.D. Wash. Mar.
9, 2007) (staying all discovery on the merits until decision on motion to compel arbitration issued);
Merrill Lynch, Inc. v. Coors, 357 F. Supp. 2d 1277, 1280 (D. Colo. 2004) (issuing stay of
discovery on merits pending district court’s decision on motion to compel in interests of judicial
economy; noting that resolution of motion may dispose of action entirely); Cunningham v. Van Ru
Credit Corp., 2006 WL 2056576 (E.D. Mich. July 21, 2006) (same); Intertec Contracting v.
Turner Steiner Int'l., 2001 WL 81224, at *7 (S.D. N.Y. 2001) (same); see also Mundi, 2007 WL
2385069, at *5 (staying discovery pending interlocutory appeal of district court’s decision to deny
motion to compel arbitration); Winig, 2006 WL 3201047, at *2 (holding that stay of discovery
pending appeal was necessary to prevent irreparable harm to defendant — the loss of speed and
economy associated with arbitration); Alsacom v. ITT N. Elec. Co., 727 F.2d 1419, 1422 (9th Cir.
1984) (same). Further, the Court also has the inherent authority to stay discovery “to control the
disposition of the cases on its docket with economy of time and effort for itself, for counsel, and

for litigants.” Landis v. N. Am. Co., 299 U.S. 248, 254-55 (1936).

 
OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.

WELLS FARGO TOWER
Su1reE 1500, 3800 HOWARD HUGHES PARKWAY

LAS VEGAS, NV 89169
TELEPHONE: 702.369.6800

a

co Oo OlUMGS DN

i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

|

Case 3:19-cv-00699-MMD-WGC Document 20 Filed 03/09/20 Page 3 of 3

In this case, there is good cause to vacate the Status Conference and ENE at this time, given

e Defendant’s Motion to Compel Arbitration. Therefore, the Parties respectfully request that this

Court enter its Order vacating the Status Conference currently set for March 25, 2020 at 2:00 p.m.
and the ENE currently set for April 1, 2020 at 1:30 p.m.

This requested stay is sought in good faith and not for purposes of causing any undue delay.

Dated this 9" day of March, 2020. Dated this 9" day of March, 2020.

LAW OFFICE OF MARK MAUSERT OGLETREE, DEAKINS, NASH, SMOAK
& STEWART, P.C.

/s/ Mark Mausert /s/ Molly M._Rezac

Mark Mausert, Esq. Molly M. Rezac

Nevada Bar No. 2398 Nevada Bar No. 7435

729 Evans Avenue 50 West Liberty Street, Suite 920

Reno, NV 89512 Reno, NV 89501

Telephone: 775.786.5477 Telephone: 775.440.2372

Attorney for Plaintiff Meghan Hill Attorney for Defendant PCC Structurals, Inc.

ORDER
|

IT IS SO ORDERED. Ohl:
| a
| £

ITED STATES MAGISTRATE JUDGE

DATED: 5/ ( O/ ZO 2

 
